UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6218


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH WAYNE WATFORD, a/k/a Abdul Abrams,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:12-cr-00623-PJM-3)


Submitted: June 13, 2019                                          Decided: June 18, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Wayne Watford, Appellant Pro Se. Elizabeth G. Wright, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Kenneth Wayne Watford was convicted of several fraud and identity theft offenses

and was sentenced to 135 months’ imprisonment on October 15, 2015. The judgment

was entered October 22, 2015.       On direct appeal, we affirmed the convictions and

sentence. United States v. Watford, 692 F. App’x 108, 112 (4th Cir. 2017) (No. 15-

4637).     Watford has now filed a second notice of appeal from the same criminal

judgment. Because we previously affirmed this criminal judgment, we dismiss the appeal

as duplicative. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid in

the decisional process.

                                                                            DISMISSED




                                             2